ALD-392                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3399
                                       ___________


                        IN RE: CHRISTIAN DIOR WOMACK,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 2:13-cr-00206-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 25, 2016

             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                             (Opinion filed: August 29, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Christian Dior Womack, a.k.a. Gucci Prada, pleaded guilty to charges of sex

trafficking of a minor and sex trafficking by force. We affirmed his judgment of

sentence. United States v. Womack, C.A. No. 14-4787, 2016 U.S. App. LEXIS 6334, at

*1 (3d Cir. Pa. Apr. 7, 2016). Presenting a variation of an argument that we have rejected


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
before, he again asks us to issue a writ of mandamus to vacate his judgment of conviction

and sentence. Womack claims that his appointed counsel improperly sought and

accepted private funds as a retainer from Womack and that the District Court improperly

ratified counsel’s action when it terminated counsel’s appointment and allowed Womack

to privately retain counsel.

       We will deny the petition. Mandamus is an extraordinary remedy. See Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976). A petitioner must ordinarily have no other

means to obtain the desired relief, and he must show a clear and indisputable right to

issuance of the writ. In re School Asbestos Litig., 977 F.2d 764, 772 (3d Cir. 1992). As

we have explained to Womack previously, he cannot challenge the criminal judgment

against him through a petition for a writ of mandamus because mandamus is not a

substitute for appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004);

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).




                                             2